Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/24/22 has been entered. Claims 1-10 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/25/21 with exceptions noted in the rejection below. Examiner thanks Applicant for the discussion regarding the display of values and discussion regarding the previous 112a rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, but Examiner has responded to arguments that still apply.
Applicant asserts that there is no realization in Armstrong that one could turn the gas off to then run a turn on sequence to test control systems including those components not even present in that type of equipment. Applicant also asserts that normal components would not be turned on in the prior art as they are in the claimed invention with the gas supply turned off.
A new reference has been used to teach the amended limitation.
Applicant asserts that the prior art combination teaches the opposite operation than the invention because the invention requires startup in the absence of gas pressure.
Examiner asserts that the invention as claimed is taught and Applicant is arguing features that are not claimed. Starting up specific features in the absence of gas pressure has not been claimed. What has been claimed is “performing a unit shutdown operation including not turning on a gas supply or turning the gas supply”. 
Applicant asserts that the gas supply is intentionally turned off whereas in Armstrong the gas supply is not intentionally turned off. 
Examiner has provided an alternate reference that teaches the intentional turning off of the gas supply to expedite prosecution because this condition is argued. There is a 112 issue which makes the claim not clear and therefore it is unclear if this feature is positively recited. The claim appears not to require this limitation as it is part of an “or” limitation and therefore the features argued may not be positively recited.
Applicant asserts that there is not one reference which teaches actually operating these components when the gas supply is intentionally turned off.
Examiner has provided an alternate reference that teaches the intentional turning off of the gas supply to expedite prosecution because this condition is argued. There is a 112 issue which makes the claim not clear and therefore it is unclear if this feature is positively recited. The claim appears not to require this limitation as it is part of an “or” limitation and therefore the features argued may not be positively recited.
Applicant asserts that the prior art does not teach “at the same time or in any order, moving an air fuel valve by a controller to a non-off position with the gas supply to the water heater or boiler turned off”. 
Examiner asserts Adams teach shutting down the water heater under this condition shutdown and attempting to start up the water heater which result in the method as claimed. 
Applicant asserts that intentionally turning the gas supply off is not taught be the prior art.
Examiner has provided an alternate reference that teaches the intentional turning off of the gas supply to expedite prosecution because this condition is argued. There is a 112 issue which makes the claim not clear and therefore it is unclear if this feature is positively recited. The claim appears not to require this limitation as it is part of an “or” limitation and therefore the features argued may not be positively recited.
Applicants remarks also argue the intent of the invention over the prior art.
Examiner asserts that the claims read on a normal shutdown and startup when loss of gas occurs due to the breadth of the language in the claim. Applicants remarks are related more to the invention as disclosed in the specification and these features are not claimed. A possible alternative would be to claim a controller performing these steps and functions if supported to positively recite intent as the claim does not require this. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “performing a unit shutdown operation including not turning on a gas supply or turning the gas supply off”. The disclosure does not describe performing a shutdown operation that includes not turning on a gas supply or turning the gas supply off.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing a unit shutdown operation including not turning on a gas supply or turning the gas supply off”. It is unclear what the shutdown operation comprises as in a normal boiler it would comprise turning the gas supply off and therefore it is unclear what steps are involved in performing a unit shutdown operation. It is also unclear if this means that the perform the shutdown operation while both not turning on a gas supply and turning the gas supply off or requiring one of the two. Additionally it is unclear if the not is to be applied to turning the gas supply off.
Claim 1 recites “displaying parameters which allow an affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit”. It is unclear what this comprises as a number of items outputs could indicate that it is safe to startup according to different standards and users while also being unsafe to other users. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6059195 to Adams et al. (Adams) in view of Why isn't my gas water heater getting hot? To TriCity and U.S. PGPUB 20120192813 to Evans et al. (Evans).
Regarding claim 1, Adams teaches providing a controller operatively coupled to a boiler or water heater unit (10, 30); performing a unit shutdown operation and nor turning on the gas supply (Col. 8 lines 56-63 and device would be shutdown at some point in time as Figure 9 is a startup procedure and would be used for first startup and subsequent startups and does not disclose turning off the gas supply); enabling a pre-start up mode (Figure 9, Col. 14 line 65 – Col. 15 line 46); at about a same time or in any order, moving a fuel valve by a controller to a non-off position (Col. 14 line 65 – Col. 15 line 46 discloses opening the gas valve), wherein the controller turns on a blower at a blower speed associated with a set air fuel position (blower is turned on, Figure 9 and Col. 14 line 65 – Col. 15 line 46 and Col. 17 line 62 – Col. 18 line 18), and the controller causes an ignitor to spark (Figure 9 Col. 14 line 65 – Col. 15 line 46); and displaying parameters which allow an affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit (error code for low gas pressure is thrown per Col. 14 line 65 – Col. 15 line 46 which is an indication of safe and reliable ignition especially because this is the last item that needs to be provided to provide safe and reliable ignition). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Adams to provide a controller operatively coupled to a boiler or water heater unit; performing a unit shutdown operation; enabling a pre-start up mode; at about a same time or in any order, moving an fuel valve by a controller to a non-off position, wherein the controller turns on a blower at an operational level associated with a set air fuel position, and the controller causes an ignitor to spark; and displaying parameters which allow an affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit. Doing so would allow a user to identify the reason the water heater is not starting up and provide a startup method for the water heater.
Adams is silent on the air fuel valve and starting up the water heater with the gas supply to the water heater or boiler turned off and turning the gas supply off during a shutdown operation.
TriCity teaches starting up the water heater with the gas supply to the water heater or boiler turned off (Bulletpoint 1 No Gas, Indicates identifying a failure mode where the gas is turned off. Adams teaches starting up the device which can encounter and error caused by low gas pressure. These combined teach that a lack of gas pressure can be caused by the gas valve being turned off which would trigger the method of Adams teaching the claimed invention) and not turning on a gas supply or turning the gas supply off during a shutdown operation (Bulletpoint 1 No Gas, Indicates at least turning the gas supply off causing the shutdown operation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with TriCity to provide starting up the water heater with the gas supply to the water heater or boiler turned off. Doing so would be a normal condition that leads to the low pressure found in Adams and would be a normal reason for lack of gas in a unit that allows one to perform maintenance on the gas line or on other gas using appliances branched off the gas line.
Evans teaches an air fuel valve (54) and adjusting a blower speed to the air fuel valve assembly (Paragraph 0030). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with the teachings of Evans to provide an air fuel valve. Doing so would allow the device to control the temperature of the unit.
Regarding claim 4, Adams teaches displaying a valve position out (Col. 13 lines 34-40 disclose a position of a valve).
Regarding claim 6, Adams teaches displaying a blower speed (Col. 17 line 62 – Col. 18 line 18 discloses modifying the device to allow input to the blower speed which indicates that a display would be necessary in order to adjust the setpoint).
Regarding claim 9, Adams teaches displaying a gas pressure (Col. 15 lines 30-46).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of TriCity, Evans, and Natural Gas Modulating and Condensing Hot water Boiler Models to Aerco (Aerco).
Regarding claim 5, Adams is silent on displaying a blower voltage.
Aerco teaches displaying a blower speed (at least page 28, 29, 54, 57, 58, 120). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with the teachings of Aerco to provide displaying a blower speed. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.
Regarding claim 6, Adams is silent on displaying a blower speed.
Aerco teaches displaying a blower speed (at least page 109). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with the teachings of Aerco to provide displaying a blower speed. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of TriCity, Evans, and Fixya to Fixya (Fixya).
Regarding claim 7, Adams is silent on displaying a spark current.
Fixya teaches displaying a spark current (Question about low ignitor current). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with the teachings of Fixya to provide displaying a spark current. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of TriCity, Evans, and Tx-Series IO Manual to Trinity (Trinity).
Regarding claim 8, Adams is silent on displaying a flame strength.
Trinity teaches displaying a flame strength (Page 64). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with the teachings of Trinity to provide displaying a flame strength. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of TriCity, Evans, and Gas Fired Commercial Water Heater to AHRI (AHRI).
Regarding claim 10, Adams is silent on displaying a line voltage.
AHRI teaches displaying a line voltage (Page 52 item 59). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adams with the teachings of AHRI to provide displaying a line voltage. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/23/22